Citation Nr: 0700689	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  05-17 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for anterior inferior 
dislocation, right shoulder impingement syndrome, with 
myalgia of right infraspinatus muscle and osteoarthritis, 
currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from March 1966 to October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which denied a rating in excess of 20 percent for the 
veteran's service-connected right shoulder disability.  The 
veteran's notice of disagreement was received in March 2004.  
A statement of the case was issued in May 2005, and a 
substantive appeal was received in June 2005.  By rating 
decision in April 2005, the RO assigned a 30 percent 
disability rating, effective November 12, 2003.  Although an 
increased rating has been granted, the issue remains in 
appellate status, as the maximum schedular rating has not 
been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDING OF FACT

The veteran's service-connected for anterior inferior 
dislocation, right shoulder impingement syndrome, with 
myalgia of right infraspinatus muscle and osteoarthritis is 
manifested by pain which results in additional functional 
loss so as to more nearly approximate limitation of motion to 
25 degrees from the side; there is no ankylosis or fibrous 
union of the humerus. 


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation of 40 
percent, but no higher, for the veteran's service-connected 
for anterior inferior dislocation, right shoulder impingement 
syndrome, with myalgia of right infraspinatus muscle and 
osteoarthritis, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including § 4.7 and Code 5099-
5201 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  A December 2003 VCAA letter 
effectively notified the veteran of the evidence needed to 
substantiate his claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the December 2003 VCAA letter implicitly notified the 
appellant of the need to submit any pertinent evidence in the 
appellant's possession.  He was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have.  

Further, the December 2003 letter was sent to the appellant 
prior to the February 2004 rating decision.  The VCAA notice 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves an issue of 
entitlement to an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present appeal, the appellant was provided a December 2003 
VCAA letter with notice of what type of information and 
evidence was needed to substantiate the increased rating 
claim.  With regard to assignment of an effective date, to 
the extent that the veteran has not been advised of effective 
date considerations, there is no harm in proceeding with 
appellate review at this time since he will have the 
opportunity to appeal from the effective date assigned by the 
RO for the increased rating.  
 
The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service VA, and private have been obtained.  
Also, the veteran was afforded a VA examination in January 
2004, and no further VA examination is necessary.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with his claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected for anterior inferior 
dislocation, right shoulder impingement syndrome, with 
myalgia of right infraspinatus muscle and osteoarthritis, 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected for anterior inferior 
dislocation, right shoulder impingement syndrome, with 
myalgia of right infraspinatus muscle and osteoarthritis, has 
been rated by the RO under the provisions of Diagnostic Code 
5299-5202.  Diagnostic Code 5299 represents an unlisted 
disability requiring rating by analogy to one of the 
disorders rated under 38 C.F.R. § 4.71.  The RO based its 
decision on the veteran's history of right shoulder 
dislocation with constant pain and decreased range of motion.  
Evidence of record shows the veteran to be right-handed. 

The veteran was seen by Rufino H. Gonzalez, M.D., P.A. in 
June 2003 for intermittent episodes of pain involving his 
right shoulder that had become more severe.  The veteran 
stated that he had dislocated his shoulder years ago, and 
that he had had mild pain for a long time that did not 
interfere with physical activity.  However, the veteran began 
noticing that he could not engage in heavy exercise, 
particularly overhead work.  The veteran reported a soft 
tissue tumor removal from his right shoulder a year before 
with no complications.  

On physical examination of the rotator cuff, the veteran was 
able to initiate abduction and external rotation against 
resistance, but it was accompanied with pain and moderate 
weakness.  The veteran was diagnosed with degenerative 
arthritis of the right shoulder with a history of 
dislocation, and with degenerative arthritis of the 
acromioclavicular joint of the right shoulder.  A labrum 
rotator cuff tear was ruled out.  Dr. Gonzales believed that 
the shoulder had become aggravated, possibly by repeated 
exercise.  Dr. Gonzales further noted that a review of an MRI 
completed earlier that month showed a healed site of 
deformity and hypertrophic changes of the acromioclavicular 
(AC) joint; he further noted that the MRI described a partial 
inferior surface tear of the supraspinatus.  The veteran 
reported that he had been taking his medication and 
undergoing physical therapy and acupuncture, had not been to 
work, and that his condition was definitely improving.        

The veteran was afforded a VA examination in January 2004.  
The veteran reported that the symptoms of his condition were 
pain and decreased range.  He further reported that the 
symptoms occurred constantly, but noted that his condition 
did not cause incapacitation.  The veteran also reported not 
receiving any treatment for his condition and not having any 
prosthetic implants of the joint.  He stated that he is 
unable to lift or position his right hand, and did not lose 
any time off from work given his condition.  

The veteran reported being able to brush his teeth, take a 
shower, climb stairs, walk and shop.  But, he was unable to 
vacuum, drive a car, cook, dress himself, take out trash, 
garden, and push a lawn mower due to his right shoulder pain.  
The veteran had been a mechanic since 1967, but had not been 
employed since 2003.  

The examiner noted that the general appearance of the 
shoulder joint was within normal limits on the right side.  
Flexion was 120 degrees with pain at 120 degrees; abduction 
was 90 degrees with pain at 90 degrees; external rotation was 
60 degrees with pain at 60 degrees; and internal rotation was 
90 degrees.  The examiner further noted that range of motion 
was additionally limited by pain, which he noted had the 
major functional impact.  Range of motion, however, was not 
additionally limited by fatigue, weakness, lack of endurance 
and incoordiantion.  The examiner also noted that there was 
significant tenderness over the right subacromial space and 
right infraspinatus; positive Hawkin's sign; and no evidence 
of shoulder instability.  It was also noted that the effect 
of the condition on the veteran's occupation and daily 
activity is that he was unable to lift, and unable to use his 
right arm and hand without straining.   

In March 2004, the veteran was examined by Adriana Pop, M.D., 
who noted that the veteran's right shoulder had painful range 
of motion with abduction of 160 degrees; internal rotation of 
60 degrees, and external rotation of 60 to 70 degrees.  It 
was further noted that extension was fair.  The veteran was 
diagnosed with right shoulder pain secondary to degenerative 
disease of the AC joint.  It was Dr. Pop's opinion that the 
veteran would have major difficulties using his right 
shoulder even for daily activities; and that the surgical 
chances were not very good to restore the function in the 
shoulder because the veteran had chronic degenerative changes 
and injury of the humerus, which showed long-standing 
disease.  Dr. Pop believed that the changes were probably 
induced by the veteran working physically as air condition 
mechanic, which involved lifting veteran took Aleve for pain.   

In May 2004, the veteran was seen for right shoulder pain.  
The veteran rated the pain a 3 on a scale of 1-10.  He 
reported taking Aleve to relieve the pain.  The veteran was 
later seen that same month and requested to see a VA 
orthopedist.  He again reported that taking Aleve helped.  
The veteran was diagnosed with right shoulder impingement.    
 
The veteran's service-connected anterior inferior 
dislocation, right shoulder impingement syndrome, with 
myalgia of right infraspinatus muscle and osteoarthritis has 
been rated by the RO under the provisions of Diagnostic Code 
5299-5202, which pertains to impairment of the humerus.  
Diagnostic Code 5202 provides a 20 percent evaluation either 
for malunion of the humerus with moderate deformity, or 
recurrent dislocation of the humerus at the scapulohumeral 
joint with infrequent episodes, and guarding of movement only 
at shoulder level.  A 30 percent rating is warranted for 
either malunion of the humerus with marked deformity, or 
recurrent dislocation of the humerus at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements.  A 50 percent rating is warranted for fibrous 
union of the humerus.  A 60 percent rating is warranted for 
nonunion of the humerus.  An 80 percent rating is warranted 
for loss of head of the humerus.

As noted above, a June 2003 private medical record showed a 
healed site of deformity.   However, the existing 30 percent 
rating already contemplates malunion of the humerus with 
marked deformity.  There is no medical evidence suggesting 
fibrous union of the humerus, nonunion, or loss of the head 
of the humerous to warrant a rating in excess of 30 percent 
under Code 5202. 

It appears clear that the main manifestation of the veteran's 
right shoulder disability is pain, and medical reports 
consistently refer to additional add ional functional loss 
due to such pain.  The evidence regarding the degree of 
limitation of motion is not entirely clear.  The reports of 
pain do not clearly indicate at which point, in degrees, that 
motion is limited.  Nevertheless, medical examiners have 
reported that the veteran is unable to lift and use his right 
arm without straining.  Significantly, it has been reported 
that the veteran is unable to vacuum, drive a car, cook and 
dress himself, among other activities.  Resolving all 
reasonable doubt in the veteran's favor, the Board views this 
evidence as suggesting that the pain does result in 
additional functional loss so as to effectively limit motion 
to approximately 25 degrees from the side.  As such, a 40 
percent rating may be assigned under Code 5201.  This is the 
highest available rating under this Code for limitation of 
motion.  

A rating in excess of 40 percent is not warranted under other 
applicable codes such as 5200, since the veteran had not been 
diagnosed with ankylosis of the scapulohumeral articulation.  
Consideration under Diagnostic Code 5203 would not benefit 
the veteran since a 20 percent rating is the highest 
available under that Code.    

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.   There is some suggestion in the record 
that the veteran claims to suffer from other disorders, 
including neuropathy of the upper and lower extremities and 
arthritis of other areas of the body, and while the 
collective effect of all such disorders may impact his 
employment status, it does not appear that the right shoulder 
disability alone has resulted in marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to a 40 percent rating (but no higher) is 
warranted for anterior inferior dislocation, right shoulder 
impingement syndrome, with myalgia of right infraspinatus 
muscle and osteoarthritis.  To this extent, the appeal is 
granted subject to applicable laws and regulation governing 
payment of VA benefits. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


